DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending of which claims 1, 3, 6, 8, 9, 11, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hedley et al US 2010/0286937 and further in view of Castaldo US 2008/0143489 and Amundson US 2014/0156087.
Regarding claim 1, Hedley teaches a system on a chip for enabling communication between a building management system (BMS) device and a BMS network,
[”As one example, a processor may be implemented as a microprocessor, a microcontroller, a DSP, an application specific integrated circuit ( ASIC), discrete logic, or a combination of other types of circuits or logic.”, ¶537]
 the system on a chip comprising: a device interface configured to connect the system on a chip to the BMS device via a serial communication link; 
 ["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]

a network interface configured to connect the system on a chip to the BMS network; 

["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]
and a processing circuit configured to: update the attribute of an equipment object (common object model, ¶317 in such formats such as XML, ¶174) in response to a command received from the BMS network via the network interface; 
["system's EEMS abstracts the data from existing and future the company systems into a common object model. This permits uniform processing, presentation and sharing of data among sub-systems.", ¶317]
["The system platform is open, as defined by modern IT standards. No additional downloads are required. The system platform may be DHTML, dynamic XML, and AJAX both at the NOC and mediator 1102 (local site) level. The platform is open on both the I/O side and the GUI, and the data is bi-directional. The mediator 1102 Multi-Protocol Exchange (MPXTM) software framework normalizes both IP and legacy serial-based protocol. The mediator 1102 supports building systems standards like BACnet, Lonworks, Modbus, and SNMP. The mediator 1102 supports IT and networking standards like TCP/IP, HTTP, HTTPS, FTP, and SMTP. This facilitates for intra-protocol communication and uniform application of services such as logging. This also facilitates the common presentation of information from all intelligent machines found in buildings."¶174]

 [" The system platform may provide the ability to determine required data collection durations and customize this upon request.  System controllers extract data in instances where on-board controllers cannot transmit data.", ¶132]
[“Getting and setting values”, ¶433]
["The mediator 1102 provides firewall capability by means of the Netfilter packet-filtering subsystem built into the Linux operating system. The Secure Shell (SSH) protocol defines programs that allow users to securely log onto another computer over a network, execute commands remotely, and move files between machines.", ¶444]

and transmit a message to the BMS device via the device interface using the updated attribute of the equipment object.
["The mediator 1102 firewall uses the Netfilter packet-filtering subsystem built into the Linux operating system. It will support the secure shell protocol, which will provide strong authentication and secure communications over insecure networks such as the Internet. SSL will facilitate encrypted transmission of data between Web browsers and Web servers. The IPSec protocol will provide security in network-to-network connections. It will provide access control, data-integrity, authentication and confidentiality for secure private communication across insecure public networks such as the Internet..", ¶117]

Hedley does not teach wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.  Castaldo in the analogous networking arts teaches a method and system for remote control/monitoring of appliances. Castaldo teaches wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.
["Any of the connectors 182, 184, 282, 284, 288 or an appliance connection element 400 can be a smart connector. A smart connector is a wired or wireless connector that has specialized circuitry, structural adaptations, hardware, and/or software that provide additional functionality beyond that of a conventional connector. Conventional connectors are passive devices that do not modify or examine the packets sent therethrough. The function of a conventional connection is to electrically mate the pins of one connector to the corresponding sockets of another connector. In addition to the conventional function of a connector, smart connectors can incorporate one-wire to two-wire conversion, other types of conversion, level shifting of the electrical signals, power management functionalities, protocol translation, opto-isolation, authentication, encryption, mechanical adaptations or any combination thereof. A smart connector can be more or less permanently connected to an appliance. Smart connectors can be ganged or daisy chained together to provide a composite function from a collection of functions comprised by each individual smart connector. Power management functionalities can include AC/DC conversion and the ability to control the amount of power drawn through the smart connector. Smart connectors can also be designed so as to expose additional networks or other points of connectivity; for example, a smart connector can have a first connection point designed to accept a smart cable 120, 220 as well as a second connection point designed to accept a second cable of a specialized diagnostic device. Preferably, the appliance connection element 400 is a smart connector (see FIGS. 33A and 400). ", ¶154]
["Referring now to FIG. 34, an appliance connection element 400 can be a conventional connector or it can be a smart connector. It can be configured to facilitate communication between the appliance 12 and the smart coupler 1042. If the appliance connection element 400 is not structured to receive the desired connector on the smart coupler 1042, a suitable connector adapter can be used, e.g., a conventional connector or a smart connector. In this way, the smart cable 120, 220 or a smart coupler 1042, or the `Appliance Half` of the smart wireless coupler can be connected to any appliance connection element 400 by using a suitable connector adapter. An example would be a converter dongle that plugs into the appliance connection element 400 and provides a suitable port for receiving the connector 282 or 182 (see FIGS. 28-31). Another example is an adapter comprising a length of cable with connectors at each end configured to couple to the smart coupler and to the appliance 12, respectively. Adapters and smart connectors can also be used to communicatively couple the external device 170 with the smart coupler. Preferably, an appliance comprises a appliance connection element 400 configured as a Smart Connector and further configured to receive external clients either by a direct mount or by a length of cable and further configured to receive external clients installed by the consumer without uninstalling the appliance 12 and without, or without significant tool usage. ", ¶164]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley with implementation of the mediator functionality in a dongle or similar packaged devices as taught by Castaldo. The reason for this modification would be to provide the mediator in a package that is easy to install on appliances and legacy systems.
The combination of Hedley/Castaldo do not teach generate an equipment object representing the BMS device, the equipment object comprising a plurality of attributes representing a plurality of points of the BMS device; determine whether to expose an attribute of the equipment object to the BMS network; map the attribute of the equipment object to a network object for the BMS network in response to a determination to expose the attribute of the equipment object to the BMS network; omit the attribute of the equipment object from a subset of the plurality of attributes mapped to corresponding network objects for the BMS network in response to a determination to not expose the attribute of the equipment object to the BMS network. Amundson in the same field of endeavor teaches a remote interface for HVAC device remote control. Amundson teaches generate an equipment object representing the BMS device, the equipment object comprising a plurality of attributes representing a plurality of points of the BMS device(parameter data packages represents the parameters of a devices such a thermostat, ¶s abstract, 4) 
[" The configuration parameter data package may include a listing of available configuration parameters for the wireless thermostat, as well as information regarding available parameter values for each of the configuration parameter. The thermostat may subsequently receive selection of one or more available parameter values from the remote device, and in some cases, may in response transmit a second configuration parameter package that is dependent, at least in part, on the received selected parameter value(s).", ¶abstract]
["After the controller transmits the published first configuration parameter data package via the input/output port of the building controller, the controller may receive a selection of a first parameter value from the available parameter values for the first configuration parameter via the input/output port. In some instances, a user may select the first parameter value via the web service, sometimes using a user interface of a remote device such as a mobile phone, tablet computer, laptop computer, personal computer and/or any other device, as desired. The controller may then set the parameter value of the first configuration parameter to the selected first parameter value for use by a control algorithm that is executed during subsequent operation of the building controller. Additionally, after the controller receives the selection of the first parameter value from the available parameter values for the first configuration parameter via the input/output port, the controller may publish a second configuration parameter data package, wherein the second configuration parameter data package may include a second configuration parameter identifier for a second configuration parameter of the building controller and information regarding available parameter values for the second configuration parameter. The controller may transmit the published second configuration parameter data package via the input/output port of the building controller. In some cases, the information regarding available parameter values for the second configuration parameter may be dependent, at least in part, on the received first parameter value.", ¶4]

determine whether to expose an attribute of the equipment object to the BMS network(user receives a first published package representing the hvac device, user selects certain parameters the values (i.e. setpoints) of selected parameters or additional packages are returned( i.e  exposed) to the user, ¶s29, 44,67)
map the attribute of the equipment object to a network object for the BMS network in response to a determination to expose the attribute of the equipment object to the BMS network (user receives a first published package representing the hvac device, user selects certain parameters the values (i.e. setpoints) of selected parameters or additional packages are returned( i.e  exposed) to the user, ¶s29, 44,67) 
omit the attribute of the equipment object from a subset of the plurality of attributes mapped to corresponding network objects for the BMS network in response to a determination to not expose the attribute of the equipment object to the BMS network(data parameters not selected by the user are not returned(i.e. omitted) , ¶29, 44, 67)
["Additionally, the HVAC controller 18 may be configured to send and/or receive selected data, configuration information, settings and/or services including software updates from the external web service over the first network 54 and/or second network 58. The data, configuration information, settings and/or services may be sent and/or received automatically, periodically in accordance with a control algorithm, and/or on demand in response to a user request. In some cases, for example, the HVAC controller 18 may be configured to send and/or receive an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like. In some instances, the HVAC controller 18 may be configured to receive one or more user profiles having at least one operational parameter setting that is selected by and reflective of a user's preferences. Additionally, the HVAC controller 18 may be configured to receive local weather data, weather alerts and/or warnings, major stock index ticker data, and/or news headlines over the second network 58. In some cases, the HVAC controller 18 may be configured to publish in a computer readable form a configuration parameter data package, as further described below. These are just some examples.", ¶29]

[“In many cases, the HVAC controller 18 may be configured to publish and transmit at least one additional configuration parameter data package to the remote device 62. The additional configuration parameter data package may be dependent, at least in part, on the selected parameter value associated with a first configuration data package received from the user. For example, the HVAC controller 18 may be configured to select a particular one of a plurality of configurations of the HVAC controller 18 to publish as part of the additional configuration parameter data package in response to the first configuration parameter value selected by the user and received by the HVAC controller 18. In some cases, selection of a particular one of a plurality of configuration parameters of the HVAC controller 18 may depend on one or more rules stored in the memory of the HVAC controller 18. The one or more rules may relate to or define an interdependency between the first configuration parameter value selected by the user and received by the HVAC controller 18 and the additional configuration parameter. In some cases, the one or more rules relating to or defining the interdependency between the available parameter values for the first configuration parameter and an additional configuration parameter may be included in the first configuration parameter package published by the HVAC controller 18 and transmitted to the remote device 62, but this is not required. The HVAC controller 18 may be configured to publish and transmit additional configuration parameter data packages in response to a user's selection(s) associated with a previously published configuration data package until configuration and setup of the HVAC controller 18 is complete.”, ¶44]
["In some cases, the controller of an HVAC controller 18 may publish a first configuration parameter data package in a computer readable form, wherein the first configuration parameter data package includes many or all of the configuration parameters for the HVAC controller 18, and information regarding the available parameter values for each of the configuration parameters. That is, the HVAC controller 18 may deliver many or all of the configuration parameters for the HVAC controller 18 and information regarding the available parameter values for each of the configuration parameters during a single transmission. When so provided, this first configuration package may be received by the remote device 62, whereupon the remote device 62 may endeavor to display the various screens and solicit the various parameter values as dictated by the first configuration parameter data package. Once the user has made the selections set forth in the first configuration parameter data package, the remote device 62 may communicate the user selections to the HVAC controller 18, sometimes during a single transmission.", "67]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley/Castaldo with the user of data packages of Amundson to facilitate setting and extracting of parameters. The reason for this modification would be to provide a data format that 
	
Regarding claim 9, Hedley teaches communication circuit for enabling communication between a building management system (BMS) device and a BMS network, the communications circuit comprising: a device interface configured to connect the communication circuit to the BMS device via a serial communication link, wherein the communication circuit receives raw data from the BMS device and transmits commands to the BMS device via the device interface; 
[”As one example, a processor may be implemented as a microprocessor, a microcontroller, a DSP, an application specific integrated circuit ( ASIC), discrete logic, or a combination of other types of circuits or logic.”, ¶537] 
 ["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]

a network interface configured to connect the communication circuit to the BMS network,
["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]

  wherein the communication circuit provides data associated with the BMS device to the BMS network and receives commands for the BMS device from the BMS network via the network interface; and 
 [“Getting and setting values”, ¶433]
["The mediator 1102 provides firewall capability by means of the Netfilter packet-filtering subsystem built into the Linux operating system. The Secure Shell (SSH) protocol defines programs that allow users to securely log onto another computer over a network, execute commands remotely, and move files between machines.", ¶444]


a processing circuit configured to: generate an equipment object(common object model, ¶317 )for the BMS device, the equipment object comprising a plurality of attributes associated with the BMS device(setting values such as HVAC set-points, ¶472); 
["system's EEMS abstracts the data from existing and future the company systems into a common object model. This permits uniform processing, presentation and sharing of data among sub-systems.", ¶317]
["The mediator 1102 consumes the utilities ADR Web service, integrating this DR signal into mediator 1102 resident application logic and policies then driving building systems at the facility level like HVAC and lighting into reset, set point changes and dimming and/or turning off selected lighting loads. Mediator.TM. also provides M&V and ADR results via a PDF log FTP or other wise sent to the utility upon request and/or on board configuration. ", ¶472]

generate a mapping(translation of data object , set point of legacy system into object model) that associates the attributes of the equipment object with network objects for the BMS network;
["For connections to existing building automation systems, data rates above the controller may be 100 mb TCP/IP, while data rates below the controller will increase all possible throughputs from the legacy systems.  Data rates below the controller will depend on the actual installed legacy systems.  The mediator 1102 will translate these disparate systems' physical layers, communications protocols and data-network speeds (baud rates) into a high speed IT standards object model.", ¶120]

 populate the attributes of the equipment object with the raw data received from the BMS device via the device interface; and 
["The system 100 will support data retrieval from meters and sub-meters through the mediator 1102, which may serve as a unifying platform for intelligent and connected buildings. The mediator 1102 also can connect to building automation and other building sub-systems, including lighting and security, via its Multi-Protocol Exchange (MPX) platform and framework. ", ¶98]

update the attributes of the equipment object based on the commands received from the BMS network via the network interface in accordance with the mapping.
[“Getting and setting values”, ¶433]
["The mediator 1102 provides firewall capability by means of the Netfilter packet-filtering subsystem built into the Linux operating system. The Secure Shell (SSH) protocol defines programs that allow users to securely log onto another computer over a network, execute commands remotely, and move files between machines.", ¶444]

Hedley does not teach wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.  Castaldo in the analogous networking arts teaches a method and system for remote control/monitoring of appliances. Castaldo teaches wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.
["Any of the connectors 182, 184, 282, 284, 288 or an appliance connection element 400 can be a smart connector. A smart connector is a wired or wireless connector that has specialized circuitry, structural adaptations, hardware, and/or software that provide additional functionality beyond that of a conventional connector. Conventional connectors are passive devices that do not modify or examine the packets sent therethrough. The function of a conventional connection is to electrically mate the pins of one connector to the corresponding sockets of another connector. In addition to the conventional function of a connector, smart connectors can incorporate one-wire to two-wire conversion, other types of conversion, level shifting of the electrical signals, power management functionalities, protocol translation, opto-isolation, authentication, encryption, mechanical adaptations or any combination thereof. A smart connector can be more or less permanently connected to an appliance. Smart connectors can be ganged or daisy chained together to provide a composite function from a collection of functions comprised by each individual smart connector. Power management functionalities can include AC/DC conversion and the ability to control the amount of power drawn through the smart connector. Smart connectors can also be designed so as to expose additional networks or other points of connectivity; for example, a smart connector can have a first connection point designed to accept a smart cable 120, 220 as well as a second connection point designed to accept a second cable of a specialized diagnostic device. Preferably, the appliance connection element 400 is a smart connector (see FIGS. 33A and 400). ", ¶154]
["Referring now to FIG. 34, an appliance connection element 400 can be a conventional connector or it can be a smart connector. It can be configured to facilitate communication between the appliance 12 and the smart coupler 1042. If the appliance connection element 400 is not structured to receive the desired connector on the smart coupler 1042, a suitable connector adapter can be used, e.g., a conventional connector or a smart connector. In this way, the smart cable 120, 220 or a smart coupler 1042, or the `Appliance Half` of the smart wireless coupler can be connected to any appliance connection element 400 by using a suitable connector adapter. An example would be a converter dongle that plugs into the appliance connection element 400 and provides a suitable port for receiving the connector 282 or 182 (see FIGS. 28-31). Another example is an adapter comprising a length of cable with connectors at each end configured to couple to the smart coupler and to the appliance 12, respectively. Adapters and smart connectors can also be used to communicatively couple the external device 170 with the smart coupler. Preferably, an appliance comprises a appliance connection element 400 configured as a Smart Connector and further configured to receive external clients either by a direct mount or by a length of cable and further configured to receive external clients installed by the consumer without uninstalling the appliance 12 and without, or without significant tool usage. ", ¶164]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley with implementation of the mediator functionality in a dongle or similar packaged devices as taught by Castaldo. The reason for this modification would be to provide the mediator in a package that is easy to install on appliances and legacy systems.
The combination of Hedley/Castaldo do not teach generate an equipment object for the BMS device, the equipment object comprising configurable a plurality of attributes associated with the BMS device;
determine, for each attribute of the plurality of attributes of the equipment object, whether to expose the attribute to the BMS network; 
generate a mapping that associates a first subset of the plurality of attributes of the equipment object with network objects for the BMS network in response to a determination to expose the first subset of the plurality of attributes to the BMS network; 
omit a second subset of the plurality of attributes from the mapping in response to a determination to not expose the second subset of the plurality of attributes to the BMS network;
Amundson in the same field of endeavor teaches a remote interface for HVAC device remote control. Amundson teaches generate an equipment object for the BMS device, the equipment object comprising configurable a plurality of attributes associated with the BMS device(parameter data packages represents the parameters of a devices such a thermostat, ¶s abstract, 4) 
[" The configuration parameter data package may include a listing of available configuration parameters for the wireless thermostat, as well as information regarding available parameter values for each of the configuration parameter. The thermostat may subsequently receive selection of one or more available parameter values from the remote device, and in some cases, may in response transmit a second configuration parameter package that is dependent, at least in part, on the received selected parameter value(s).", ¶abstract]
["After the controller transmits the published first configuration parameter data package via the input/output port of the building controller, the controller may receive a selection of a first parameter value from the available parameter values for the first configuration parameter via the input/output port. In some instances, a user may select the first parameter value via the web service, sometimes using a user interface of a remote device such as a mobile phone, tablet computer, laptop computer, personal computer and/or any other device, as desired. The controller may then set the parameter value of the first configuration parameter to the selected first parameter value for use by a control algorithm that is executed during subsequent operation of the building controller. Additionally, after the controller receives the selection of the first parameter value from the available parameter values for the first configuration parameter via the input/output port, the controller may publish a second configuration parameter data package, wherein the second configuration parameter data package may include a second configuration parameter identifier for a second configuration parameter of the building controller and information regarding available parameter values for the second configuration parameter. The controller may transmit the published second configuration parameter data package via the input/output port of the building controller. In some cases, the information regarding available parameter values for the second configuration parameter may be dependent, at least in part, on the received first parameter value.", ¶4]

determine, for each attribute of the plurality of attributes of the equipment object, whether to expose the attribute to the BMS network(user receives a first published package representing the hvac device, user selects certain parameters the values (i.e. setpoints) of selected parameters or additional packages are returned( i.e  exposed) to the user, ¶s29, 44,67)
generate a mapping that associates a first subset of the plurality of attributes of the equipment object with network objects for the BMS network in response to a determination to expose the first subset of the plurality of attributes to the BMS network(user receives a first published package representing the hvac device, user selects certain parameters the values (i.e. setpoints) of selected parameters or additional packages are returned( i.e  exposed) to the user, ¶s29, 44,67) 
omit a second subset of the plurality of attributes from the mapping in response to a determination to not expose the second subset of the plurality of attributes to the BMS network(data parameters not selected by the user are not returned(i.e. omitted) , ¶29, 44, 67)
["Additionally, the HVAC controller 18 may be configured to send and/or receive selected data, configuration information, settings and/or services including software updates from the external web service over the first network 54 and/or second network 58. The data, configuration information, settings and/or services may be sent and/or received automatically, periodically in accordance with a control algorithm, and/or on demand in response to a user request. In some cases, for example, the HVAC controller 18 may be configured to send and/or receive an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like. In some instances, the HVAC controller 18 may be configured to receive one or more user profiles having at least one operational parameter setting that is selected by and reflective of a user's preferences. Additionally, the HVAC controller 18 may be configured to receive local weather data, weather alerts and/or warnings, major stock index ticker data, and/or news headlines over the second network 58. In some cases, the HVAC controller 18 may be configured to publish in a computer readable form a configuration parameter data package, as further described below. These are just some examples.", ¶29]

[“In many cases, the HVAC controller 18 may be configured to publish and transmit at least one additional configuration parameter data package to the remote device 62. The additional configuration parameter data package may be dependent, at least in part, on the selected parameter value associated with a first configuration data package received from the user. For example, the HVAC controller 18 may be configured to select a particular one of a plurality of configurations of the HVAC controller 18 to publish as part of the additional configuration parameter data package in response to the first configuration parameter value selected by the user and received by the HVAC controller 18. In some cases, selection of a particular one of a plurality of configuration parameters of the HVAC controller 18 may depend on one or more rules stored in the memory of the HVAC controller 18. The one or more rules may relate to or define an interdependency between the first configuration parameter value selected by the user and received by the HVAC controller 18 and the additional configuration parameter. In some cases, the one or more rules relating to or defining the interdependency between the available parameter values for the first configuration parameter and an additional configuration parameter may be included in the first configuration parameter package published by the HVAC controller 18 and transmitted to the remote device 62, but this is not required. The HVAC controller 18 may be configured to publish and transmit additional configuration parameter data packages in response to a user's selection(s) associated with a previously published configuration data package until configuration and setup of the HVAC controller 18 is complete.”, ¶44]
["In some cases, the controller of an HVAC controller 18 may publish a first configuration parameter data package in a computer readable form, wherein the first configuration parameter data package includes many or all of the configuration parameters for the HVAC controller 18, and information regarding the available parameter values for each of the configuration parameters. That is, the HVAC controller 18 may deliver many or all of the configuration parameters for the HVAC controller 18 and information regarding the available parameter values for each of the configuration parameters during a single transmission. When so provided, this first configuration package may be received by the remote device 62, whereupon the remote device 62 may endeavor to display the various screens and solicit the various parameter values as dictated by the first configuration parameter data package. Once the user has made the selections set forth in the first configuration parameter data package, the remote device 62 may communicate the user selections to the HVAC controller 18, sometimes during a single transmission.", "67]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley/Castaldo with the user of data packages of Amundson to facilitate setting and extracting of parameters. The reason for this modification would be to provide a data format that allows for exchange of data with HVAC devices using well known document formats(Amundson ¶39, XML or other common text string based formats)  to represent HVAC devices.
Regarding claims 2, and 11, Hedley teaches wherein the device interface is configured to: determine a baud rate associated with the BMS device based on data received from the BMS device(in order to translate baud rates to high speed a baud rate determination is implicit); and transmit the/a message to the BMS device in accordance with the baud rate.
["For connections to existing building automation systems, data rates above the controller may be 100 mb TCP/IP, while data rates below the controller will increase all possible throughputs from the legacy systems.  Data rates below the controller will depend on the actual installed legacy systems.  The mediator 1102 will translate these disparate systems' physical layers, communications protocols and data-network speeds (baud rates) into a high speed IT standards object model. ", ¶120]

Regarding claim 3, Hedley teaches wherein the command received from the BMS network comprises a change in a value associated with the network object of the BMS network, 
[“Getting and setting values”, ¶433]
["The mediator 1102 ability to send and receive data will give the company a powerful tool for remote facility control. The mediator 1102 open architecture is the sensible technology platform for seamless integration with other business systems.", ¶313]

and wherein the processing circuit is configured to update the attribute of the equipment object based on the change in the value.
["The mediator 1102 consumes the utilities ADR Web service, integrating this DR signal into mediator 1102 resident application logic and policies then driving building systems at the facility level like HVAC and lighting into reset, set point changes and dimming and/or turning off selected lighting loads. Mediator.TM. also provides M&V and ADR results via a PDF log FTP or other wise sent to the utility upon request and/or on board configuration. ", ¶472]

Regarding claims 4, and 13, Hedley teaches wherein the BMS network comprises a Building Automation and Control network (BACnet).
[" The system EEMS will collect data at each facility by installing a mediator 1102.  The mediator 1102 currently supports standard protocols such as BACnet, Modbus, LonTalk, SNMP and dozens of proprietary current and legacy protocols of control equipment and building automation systems.  The mediator 1102 can be configured quickly to the appropriate protocols, making building sensor and controller information available to centralized analysis applications in a common format. ", ¶144]

Regarding claim 5, Hedley teaches, further comprising a memory, wherein the processing circuit is configured to store the equipment object(uses common object model, ¶317) in the memory of the system on a chip(¶423).
["system's EEMS abstracts the data from existing and future the company systems into a common object model. This permits uniform processing, presentation and sharing of data among sub-systems.", ¶317]
[“Thus, the mediator logic 1102 may be implemented as an embedded device with no moving parts, including a journaling file system that stores data on a Flash memory device for robustness against random power failure events that typically causes file system corruption.”, ¶423]

Regarding claims 6, and 10, Hedley teaches wherein the processing circuit is configured to automatically generate the equipment object 
["The mediator 1102 will translate these disparate systems' physical layers, communications protocols and data-network speeds (baud rates) into a high speed IT standards object model. ", ¶120]
and configure plurality of attributes of the equipment object using input provided by a user via a configuration wizard.
[“Web Site Builder facilitates the integrator to configure the look and feel of the end-user application. The integrator can use it to link pages together, create buttons, drop-down menus and other graphical elements in the GUI, choose colors, upload graphics, videos, and other elements for home page, etc.”, ¶481]
["Web Express facilitates the integrator to create Web pages on the fly. It provides widgets and other tools to graphically display information from the mediator 1102--point values, logs, etc. In addition, the mediator 1102 has an onboard image library containing thousands of images that can be used in creating Web pages. ", ¶482]
["Configuration Tool is the tool the integrator uses to configure the mediator 1102 to communicate with the devices, equipment, and systems in a facility. ", ¶483]
["Node Browser provides the integrator with a graphic view of the nodes in an installation. ", ¶484]

Regarding claim 7, Hedley teaches wherein the network interface comprises a wired connection to a bus and the processing circuit is configured to receive the command from the BMS network via the wired connection to the bus.
[" The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]
["The mediator 1102 may include multiple 10/100 Base T Ethernet ports for network connections, an RJ-11 port for connecting to an internal modem, a console port, RS-232 serial port, four RS-485 serial ports (configurable as terminated/non-terminated), an IrDA infrared data link port to allow communications with a PDA, pulse counter/frequency counter/digital inputs, Dallas 1-Wire ports, universal serial bus ports, solid-state single pole normally open relay outputs, with 0-60V, 1.0 A AC/2.0 A DC outputs, opto-isolated, or other interfaces. ", ¶424]

Regarding claim 8, Hedley teaches wherein the BMS device comprises a host controller configured to communicate using serial communications via the serial communication link 
["The mediator 1102 may include multiple 10/100 Base T Ethernet ports for network connections, an RJ-11 port for connecting to an internal modem, a console port, RS-232 serial port, four RS-485 serial ports (configurable as terminated/non-terminated), an IrDA infrared data link port to allow communications with a PDA, pulse counter/frequency counter/digital inputs, Dallas 1-Wire ports, universal serial bus ports, solid-state single pole normally open relay outputs, with 0-60V, 1.0 A AC/2.0 A DC outputs, opto-isolated, or other interfaces. ", ¶424]

and the processing circuit is configured to translate between the serial communications and BMS network communications to enable the BMS device to communicate via the BMS network.
["The mediator 1102 will translate these disparate systems' physical layers, communications protocols and data-network speeds (baud rates) into a high speed IT standards object model. ", ¶120]

Regarding claim 14, Hedley teaches wherein the communication circuit comprises a system on a chip.
[”As one example, a processor may be implemented as a microprocessor, a microcontroller, a DSP, an application specific integrated circuit ( ASIC), discrete logic, or a combination of other types of circuits or logic.”, ¶537]



Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Hedley/Castaldo , further in view of Amundson US 2014/0156087 and  Murakami US 2010/0004763.
Regarding claim 15, Hedley teaches a method of enabling communication between a building management system (BMS) device and a BMS network, the method comprising: providing a communication circuit with the BMS device, 
[”As one example, a processor may be implemented as a microprocessor, a microcontroller, a DSP, an application specific integrated circuit ( ASIC), discrete logic, or a combination of other types of circuits or logic.”, ¶537]

receiving a data value associated with the BMS device at the communication circuit via a serial communication link between the communication circuit and the BMS device(data can be retrieved from HVAC devices, meters etc); 
["The system 100 will support data retrieval from meters and sub-meters through the mediator 1102, which may serve as a unifying platform for intelligent and connected buildings. The mediator 1102 also can connect to building automation and other building sub-systems, including lighting and security, via its Multi-Protocol Exchange (MPX) platform and framework. ", ¶98]

["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]

writing the data value to an attribute of an equipment object stored in the memory of the communication circuit(data retrieved translate to common object model  and stored on memory such s flash memory of the mediator, ¶317,423); 
["system's EEMS abstracts the data from existing and future the company systems into a common object model. This permits uniform processing, presentation and sharing of data among sub-systems.", ¶317]
[“Thus, the mediator logic 1102 may be implemented as an embedded device with no moving parts, including a journaling file system that stores data on a Flash memory device for robustness against random power failure events that typically causes file system corruption.”, ¶423]

mapping the attribute of the equipment object to a network object for the external network(the mediator translates data for hvac device in their respective protocols); 
["For connections to existing building automation systems, data rates above the controller may be 100 mb TCP/IP, while data rates below the controller will increase all possible throughputs from the legacy systems.  Data rates below the controller will depend on the actual installed legacy systems.  The mediator 1102 will translate these disparate systems' physical layers, communications protocols and data-network speeds (baud rates) into a high speed IT standards object model. ", ¶120]

and transmitting the network object to the BMS network via the communication circuit if the network object has been mapped to the attribute of the equipment object.
[“Getting and setting values”, ¶433]
["The mediator 1102 ability to send and receive data will give the company a powerful tool for remote facility control. The mediator 1102 open architecture is the sensible technology platform for seamless integration with other business systems.", ¶313]

Hedley does not teach the communication circuit comprising a system on chip.  Castaldo in the analogous networking arts teaches a method and system for remote control/monitoring of appliances. Castaldo teaches wherein the communication circuit comprising a system on chip.
["Any of the connectors 182, 184, 282, 284, 288 or an appliance connection element 400 can be a smart connector. A smart connector is a wired or wireless connector that has specialized circuitry, structural adaptations, hardware, and/or software that provide additional functionality beyond that of a conventional connector. Conventional connectors are passive devices that do not modify or examine the packets sent therethrough. The function of a conventional connection is to electrically mate the pins of one connector to the corresponding sockets of another connector. In addition to the conventional function of a connector, smart connectors can incorporate one-wire to two-wire conversion, other types of conversion, level shifting of the electrical signals, power management functionalities, protocol translation, opto-isolation, authentication, encryption, mechanical adaptations or any combination thereof. A smart connector can be more or less permanently connected to an appliance. Smart connectors can be ganged or daisy chained together to provide a composite function from a collection of functions comprised by each individual smart connector. Power management functionalities can include AC/DC conversion and the ability to control the amount of power drawn through the smart connector. Smart connectors can also be designed so as to expose additional networks or other points of connectivity; for example, a smart connector can have a first connection point designed to accept a smart cable 120, 220 as well as a second connection point designed to accept a second cable of a specialized diagnostic device. Preferably, the appliance connection element 400 is a smart connector (see FIGS. 33A and 400). ", ¶154]
["Referring now to FIG. 34, an appliance connection element 400 can be a conventional connector or it can be a smart connector. It can be configured to facilitate communication between the appliance 12 and the smart coupler 1042. If the appliance connection element 400 is not structured to receive the desired connector on the smart coupler 1042, a suitable connector adapter can be used, e.g., a conventional connector or a smart connector. In this way, the smart cable 120, 220 or a smart coupler 1042, or the `Appliance Half` of the smart wireless coupler can be connected to any appliance connection element 400 by using a suitable connector adapter. An example would be a converter dongle that plugs into the appliance connection element 400 and provides a suitable port for receiving the connector 282 or 182 (see FIGS. 28-31). Another example is an adapter comprising a length of cable with connectors at each end configured to couple to the smart coupler and to the appliance 12, respectively. Adapters and smart connectors can also be used to communicatively couple the external device 170 with the smart coupler. Preferably, an appliance comprises a appliance connection element 400 configured as a Smart Connector and further configured to receive external clients either by a direct mount or by a length of cable and further configured to receive external clients installed by the consumer without uninstalling the appliance 12 and without, or without significant tool usage. ", ¶164]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley with implementation of the mediator functionality in a dongle or similar packaged devices as taught by Castaldo. The reason for this modification would be to provide the mediator in a package that is easy to install on appliances and legacy systems.
The combination of Hedley/Castaldo do not teach generating and storing an equipment object representing the BMS device in memory of the communication circuit, the equipment object comprising a plurality of attributes representing a plurality of points of the BMS device;

determining whether to expose the attribute of the equipment object to the BMS network; 


omitting the attribute of the equipment object from a subset of the plurality of attributes mapped to corresponding network objects for the BMS network in response to a determination to not expose the attribute of the equipment object to the BMS network. Amundson in the same field of endeavor teaches a remote interface for HVAC device remote control. Amundson teaches generating and storing an equipment object representing the BMS device in memory of the communication circuit, the equipment object comprising a plurality of attributes representing a plurality of points of the BMS device (parameter data packages represents the parameters of a devices such a thermostat, ¶s abstract, 4) 
[" The configuration parameter data package may include a listing of available configuration parameters for the wireless thermostat, as well as information regarding available parameter values for each of the configuration parameter. The thermostat may subsequently receive selection of one or more available parameter values from the remote device, and in some cases, may in response transmit a second configuration parameter package that is dependent, at least in part, on the received selected parameter value(s).", ¶abstract]
["After the controller transmits the published first configuration parameter data package via the input/output port of the building controller, the controller may receive a selection of a first parameter value from the available parameter values for the first configuration parameter via the input/output port. In some instances, a user may select the first parameter value via the web service, sometimes using a user interface of a remote device such as a mobile phone, tablet computer, laptop computer, personal computer and/or any other device, as desired. The controller may then set the parameter value of the first configuration parameter to the selected first parameter value for use by a control algorithm that is executed during subsequent operation of the building controller. Additionally, after the controller receives the selection of the first parameter value from the available parameter values for the first configuration parameter via the input/output port, the controller may publish a second configuration parameter data package, wherein the second configuration parameter data package may include a second configuration parameter identifier for a second configuration parameter of the building controller and information regarding available parameter values for the second configuration parameter. The controller may transmit the published second configuration parameter data package via the input/output port of the building controller. In some cases, the information regarding available parameter values for the second configuration parameter may be dependent, at least in part, on the received first parameter value.", ¶4]

(user receives a first published package representing the hvac device, user selects certain parameters the values (i.e. setpoints) of selected parameters or additional packages are returned( i.e  exposed) to the user, ¶s29, 44,67)
mapping the attribute of the equipment object to a network object for the external BMS network in response to a determination to expose the attribute of the equipment object to the BMS network(user receives a first published package representing the hvac device, user selects certain parameters the values (i.e. setpoints) of selected parameters or additional packages are returned( i.e  exposed) to the user, ¶s29, 44,67) 
omitting the attribute of the equipment object from a subset of the plurality of attributes mapped to corresponding network objects for the BMS network in response to a determination to not expose the attribute of the equipment object to the BMS network(data parameters not selected by the user are not returned(i.e. omitted) , ¶29, 44, 67)
["Additionally, the HVAC controller 18 may be configured to send and/or receive selected data, configuration information, settings and/or services including software updates from the external web service over the first network 54 and/or second network 58. The data, configuration information, settings and/or services may be sent and/or received automatically, periodically in accordance with a control algorithm, and/or on demand in response to a user request. In some cases, for example, the HVAC controller 18 may be configured to send and/or receive an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like. In some instances, the HVAC controller 18 may be configured to receive one or more user profiles having at least one operational parameter setting that is selected by and reflective of a user's preferences. Additionally, the HVAC controller 18 may be configured to receive local weather data, weather alerts and/or warnings, major stock index ticker data, and/or news headlines over the second network 58. In some cases, the HVAC controller 18 may be configured to publish in a computer readable form a configuration parameter data package, as further described below. These are just some examples.", ¶29]

[“In many cases, the HVAC controller 18 may be configured to publish and transmit at least one additional configuration parameter data package to the remote device 62. The additional configuration parameter data package may be dependent, at least in part, on the selected parameter value associated with a first configuration data package received from the user. For example, the HVAC controller 18 may be configured to select a particular one of a plurality of configurations of the HVAC controller 18 to publish as part of the additional configuration parameter data package in response to the first configuration parameter value selected by the user and received by the HVAC controller 18. In some cases, selection of a particular one of a plurality of configuration parameters of the HVAC controller 18 may depend on one or more rules stored in the memory of the HVAC controller 18. The one or more rules may relate to or define an interdependency between the first configuration parameter value selected by the user and received by the HVAC controller 18 and the additional configuration parameter. In some cases, the one or more rules relating to or defining the interdependency between the available parameter values for the first configuration parameter and an additional configuration parameter may be included in the first configuration parameter package published by the HVAC controller 18 and transmitted to the remote device 62, but this is not required. The HVAC controller 18 may be configured to publish and transmit additional configuration parameter data packages in response to a user's selection(s) associated with a previously published configuration data package until configuration and setup of the HVAC controller 18 is complete.”, ¶44]
["In some cases, the controller of an HVAC controller 18 may publish a first configuration parameter data package in a computer readable form, wherein the first configuration parameter data package includes many or all of the configuration parameters for the HVAC controller 18, and information regarding the available parameter values for each of the configuration parameters. That is, the HVAC controller 18 may deliver many or all of the configuration parameters for the HVAC controller 18 and information regarding the available parameter values for each of the configuration parameters during a single transmission. When so provided, this first configuration package may be received by the remote device 62, whereupon the remote device 62 may endeavor to display the various screens and solicit the various parameter values as dictated by the first configuration parameter data package. Once the user has made the selections set forth in the first configuration parameter data package, the remote device 62 may communicate the user selections to the HVAC controller 18, sometimes during a single transmission.", "67]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley/Castaldo with the user of data packages of Amundson to facilitate setting and extracting of parameters. The reason for this modification would be to provide a data format that allows for exchange of data with HVAC devices using well known document formats(Amundson ¶39, XML or other common text string based formats)  to represent HVAC devices.
The combination of Hedley/Castaldo/Amundson do not teach generating and storing an equipment object representing the BMS device in memory of the communication circuit. Murakami in the same field of endeavor teaches a system and method providing a gateway for remote control of appliances. Murakami teaches generating and storing an equipment object representing the BMS device in memory of the communication circuit.
["With this configuration, the service description creation processing unit categorizes attributes and services held in each appliance, in other words, terminal appliances, and attribute information and service information of the terminal appliances into the property types which are control models, creates the service information description based on the standard of the second protocol, and releases this service information description to the control device connected to the network having the second protocol. By doing so, it is possible to easily release, to the terminal appliances connected to different networks, the device information including the network configuration and the service information that each terminal appliance can provide. ", ¶12]
["Furthermore, the gateway device according to the present invention includes an Internet connection unit that connects to the Internet and obtains, from a server device, the protocol conversion table, the device description template, and the service description template which respectively correspond to the terminal appliance connected to the first protocol. ", ¶13]
["With this configuration, the Internet connection unit can obtain via the Internet: the protocol conversion table in which representation formats for each protocol are associated with names of the terminal appliances and the service that the terminal appliances provide; the device description template for creating the device information description; and the service description template for creating the service information description. In the case where new service or a new terminal appliance is added, by obtaining a new template via a network, the gateway device can appropriately connect networks having different protocols", ¶14]  


It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley/Castaldo/Amundson with use modeling to generate service description to control HVAC appliances as taught by Murakami. The reason for this modification would be to models that allow control and monitoring of individual hvac/appliances.
Regarding claim 16, Hedley teaches wherein the device interface is configured to: determine a baud rate associated with the BMS device based on data received from the BMS device(in order to translate baud rates to high speed a baud rate determination is implicit); and transmit the message to the BMS device in accordance with the baud rate.
["For connections to existing building automation systems, data rates above the controller may be 100 mb TCP/IP, while data rates below the controller will increase all possible throughputs from the legacy systems.  Data rates below the controller will depend on the actual installed legacy systems.  The mediator 1102 will translate these disparate systems' physical layers, communications protocols and data-network speeds (baud rates) into a high speed IT standards object model. ", ¶120]


[" The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]
["The mediator 1102 may include multiple 10/100 Base T Ethernet ports for network connections, an RJ-11 port for connecting to an internal modem, a console port, RS-232 serial port, four RS-485 serial ports (configurable as terminated/non-terminated), an IrDA infrared data link port to allow communications with a PDA, pulse counter/frequency counter/digital inputs, Dallas 1-Wire ports, universal serial bus ports, solid-state single pole normally open relay outputs, with 0-60V, 1.0 A AC/2.0 A DC outputs, opto-isolated, or other interfaces. ", ¶424]

Regarding claim 19, Hedley teaches wherein the processing circuit is configured to automatically generate the equipment object 
["The mediator 1102 will translate these disparate systems' physical layers, communications protocols and data-network speeds (baud rates) into a high speed IT standards object model. ", ¶120]
and configure the attribute of the equipment object using input provided by a user via a configuration wizard.
[“Web Site Builder facilitates the integrator to configure the look and feel of the end-user application. The integrator can use it to link pages together, create buttons, drop-down menus and other graphical elements in the GUI, choose colors, upload graphics, videos, and other elements for home page, etc.”, ¶481]
["Web Express facilitates the integrator to create Web pages on the fly. It provides widgets and other tools to graphically display information from the mediator 1102--point values, logs, etc. In addition, the mediator 1102 has an onboard image library containing thousands of images that can be used in creating Web pages. ", ¶482]
["Configuration Tool is the tool the integrator uses to configure the mediator 1102 to communicate with the devices, equipment, and systems in a facility. ", ¶483]
["Node Browser provides the integrator with a graphic view of the nodes in an installation. ", ¶484]

Regarding claim 20, Hedley teaches wherein the BMS network comprises a Building Automation and Control network (BACnet).
[" The system EEMS will collect data at each facility by installing a mediator 1102.  The mediator 1102 currently supports standard protocols such as BACnet, Modbus, LonTalk, SNMP and dozens of proprietary current and legacy protocols of control equipment and building automation systems.  The mediator 1102 can be configured quickly to the appropriate protocols, making building sensor and controller information available to centralized analysis applications in a common format. ", ¶144]



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hedley/Castaldo/Amundson as applied to claim 9 above, and further in view of Hague US 2015/0106447.
Regarding claim 12, Hedley does not teach wherein the communication link is a universal asynchronous receiver/transmitter (UART) interface. Hague teaches a system for building automation and control. Hague teaches wherein the communication link is a universal asynchronous receiver/transmitter (UART) interface.
[" SCI includes the ubiquitous UART serial communications too.  Since only one protocol is expected to be used at a time, many of the circuits can be shared if necessary.  ", ¶95]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hedley with a specific serial data transmitter and receiver such as an UART. The reason for this modification would be to implement serial communication circuitry well known in the art that would lead to predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hedley/Castaldo/Amundson/Murakami as applied to claim 15 above, and further in view of Hague US 2015/0106447.
Regarding claim 18, Hedley/Castaldo/Amundson/Murakami does not teach wherein the communication link is a universal asynchronous receiver/transmitter (UART) interface. Hague teaches a system for building automation and control. Hague teaches wherein the communication link is a universal asynchronous receiver/transmitter (UART) interface.
[" SCI includes the ubiquitous UART serial communications too.  Since only one protocol is expected to be used at a time, many of the circuits can be shared if necessary.  ", ¶95]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Hedley with a specific serial data transmitter and receiver such as an UART. The reason for this modification would be to implement serial communication circuitry well known in the art that would lead to predictable results.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hedley et al US 2010/0286937 and further in view of Hague US 2015/0106447 and Amundson US 2014/0156087.
Regarding claim 1, Hedley teaches a system on a chip for enabling communication between a building management system (BMS) device and a BMS network,
[”As one example, a processor may be implemented as a microprocessor, a microcontroller, a DSP, an application specific integrated circuit ( ASIC), discrete logic, or a combination of other types of circuits or logic.”, ¶537]
 the system on a chip comprising: a device interface configured to connect the system on a chip to the BMS device via a serial communication link; 
 ["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]

a network interface configured to connect the system on a chip to the BMS network; 

["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]
 (common object model, ¶317) in response to a command received from the BMS network via the network interface; 
["system's EEMS abstracts the data from existing and future the company systems into a common object model. This permits uniform processing, presentation and sharing of data among sub-systems.", ¶317]

 [" The system platform may provide the ability to determine required data collection durations and customize this upon request.  System controllers extract data in instances where on-board controllers cannot transmit data.", ¶132]
[“Getting and setting values”, ¶433]
["The mediator 1102 provides firewall capability by means of the Netfilter packet-filtering subsystem built into the Linux operating system. The Secure Shell (SSH) protocol defines programs that allow users to securely log onto another computer over a network, execute commands remotely, and move files between machines.", ¶444]

and transmit a message to the BMS device via the device interface using the updated attribute of the equipment object.
["The mediator 1102 firewall uses the Netfilter packet-filtering subsystem built into the Linux operating system. It will support the secure shell protocol, which will provide strong authentication and secure communications over insecure networks such as the Internet. SSL will facilitate encrypted transmission of data between Web browsers and Web servers. The IPSec protocol will provide security in network-to-network connections. It will provide access control, data-integrity, authentication and confidentiality for secure private communication across insecure public networks such as the Internet..", ¶117]

Hedley does not teach wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.  Hague in the analogous networking arts teaches a method and system for remote control/monitoring a BACNET network. Hague teaches wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.
["FIG. 5 shows an embodiment of a communications module 500 acting as USB "pass through" adapter. The module 500 includes a USB connector 502, designed to extend the USB signals present on the connector 252 to devices external to the enclosure 240 of the controller device (FIG. 2) if desired. This embodiment accommodates the scenario where the host protocol is USB based. This configuration it can be considered as an "extension" or "pass through" module. By providing a USB port 502 for external access it allows a USB device, like a dongle, to be plugged into the module 500 Alternatively the USB connector 502 could be mounted internal to the module for use in applications where the USB device is supplied with the communications module. Electronic circuitry is provided on the communications module to convert electrical and protocol signals from the protocols present on the communications module connector 252, such as logic-level SPI or logic-level SCI, to USB, to allow the communications module 500 to act as a host adapter to USB peripherals. ", ¶56]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley with implementation of the mediator functionality in a dongle or similar packaged devices as taught by Hague. The reason for this modification would be to provide the mediator in a package that is easy to install on appliances and legacy systems.
The combination of Hedley/Hague do not teach generate an equipment object representing the BMS device, the equipment object comprising a plurality of attributes representing a plurality of points of the BMS device; determine whether to expose an attribute of the equipment object to the BMS network; map the attribute of the equipment object to a network object for the BMS network in response to a determination to expose the attribute of the equipment object to the BMS network; omit the attribute of the equipment object from a subset of the plurality of attributes mapped to corresponding network objects for the BMS network in response to a determination to not expose the attribute of the equipment object to the BMS network. Amundson in the same field of endeavor teaches a remote interface for HVAC device remote control. Amundson teaches generate an equipment object representing the BMS device, the equipment object comprising a plurality of attributes representing a plurality of points of the BMS device(parameter data packages represents the parameters of a devices such a thermostat, ¶s abstract, 4) 
[" The configuration parameter data package may include a listing of available configuration parameters for the wireless thermostat, as well as information regarding available parameter values for each of the configuration parameter. The thermostat may subsequently receive selection of one or more available parameter values from the remote device, and in some cases, may in response transmit a second configuration parameter package that is dependent, at least in part, on the received selected parameter value(s).", ¶abstract]
["After the controller transmits the published first configuration parameter data package via the input/output port of the building controller, the controller may receive a selection of a first parameter value from the available parameter values for the first configuration parameter via the input/output port. In some instances, a user may select the first parameter value via the web service, sometimes using a user interface of a remote device such as a mobile phone, tablet computer, laptop computer, personal computer and/or any other device, as desired. The controller may then set the parameter value of the first configuration parameter to the selected first parameter value for use by a control algorithm that is executed during subsequent operation of the building controller. Additionally, after the controller receives the selection of the first parameter value from the available parameter values for the first configuration parameter via the input/output port, the controller may publish a second configuration parameter data package, wherein the second configuration parameter data package may include a second configuration parameter identifier for a second configuration parameter of the building controller and information regarding available parameter values for the second configuration parameter. The controller may transmit the published second configuration parameter data package via the input/output port of the building controller. In some cases, the information regarding available parameter values for the second configuration parameter may be dependent, at least in part, on the received first parameter value.", ¶4]

determine whether to expose an attribute of the equipment object to the BMS network(user receives a first published package representing the hvac device, user selects certain parameters the values (i.e. setpoints) of selected parameters or additional packages are returned( i.e  exposed) to the user, ¶s29, 44,67)
map the attribute of the equipment object to a network object for the BMS network in response to a determination to expose the attribute of the equipment object to the BMS network (user receives a first published package representing the hvac device, user selects certain parameters the values (i.e. setpoints) of selected parameters or additional packages are returned( i.e  exposed) to the user, ¶s29, 44,67) 
omit the attribute of the equipment object from a subset of the plurality of attributes mapped to corresponding network objects for the BMS network in response to a determination to not expose the attribute of the equipment object to the BMS network(data parameters not selected by the user are not returned(i.e. omitted) , ¶29, 44, 67)
["Additionally, the HVAC controller 18 may be configured to send and/or receive selected data, configuration information, settings and/or services including software updates from the external web service over the first network 54 and/or second network 58. The data, configuration information, settings and/or services may be sent and/or received automatically, periodically in accordance with a control algorithm, and/or on demand in response to a user request. In some cases, for example, the HVAC controller 18 may be configured to send and/or receive an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like. In some instances, the HVAC controller 18 may be configured to receive one or more user profiles having at least one operational parameter setting that is selected by and reflective of a user's preferences. Additionally, the HVAC controller 18 may be configured to receive local weather data, weather alerts and/or warnings, major stock index ticker data, and/or news headlines over the second network 58. In some cases, the HVAC controller 18 may be configured to publish in a computer readable form a configuration parameter data package, as further described below. These are just some examples.", ¶29]

[“In many cases, the HVAC controller 18 may be configured to publish and transmit at least one additional configuration parameter data package to the remote device 62. The additional configuration parameter data package may be dependent, at least in part, on the selected parameter value associated with a first configuration data package received from the user. For example, the HVAC controller 18 may be configured to select a particular one of a plurality of configurations of the HVAC controller 18 to publish as part of the additional configuration parameter data package in response to the first configuration parameter value selected by the user and received by the HVAC controller 18. In some cases, selection of a particular one of a plurality of configuration parameters of the HVAC controller 18 may depend on one or more rules stored in the memory of the HVAC controller 18. The one or more rules may relate to or define an interdependency between the first configuration parameter value selected by the user and received by the HVAC controller 18 and the additional configuration parameter. In some cases, the one or more rules relating to or defining the interdependency between the available parameter values for the first configuration parameter and an additional configuration parameter may be included in the first configuration parameter package published by the HVAC controller 18 and transmitted to the remote device 62, but this is not required. The HVAC controller 18 may be configured to publish and transmit additional configuration parameter data packages in response to a user's selection(s) associated with a previously published configuration data package until configuration and setup of the HVAC controller 18 is complete.”, ¶44]
["In some cases, the controller of an HVAC controller 18 may publish a first configuration parameter data package in a computer readable form, wherein the first configuration parameter data package includes many or all of the configuration parameters for the HVAC controller 18, and information regarding the available parameter values for each of the configuration parameters. That is, the HVAC controller 18 may deliver many or all of the configuration parameters for the HVAC controller 18 and information regarding the available parameter values for each of the configuration parameters during a single transmission. When so provided, this first configuration package may be received by the remote device 62, whereupon the remote device 62 may endeavor to display the various screens and solicit the various parameter values as dictated by the first configuration parameter data package. Once the user has made the selections set forth in the first configuration parameter data package, the remote device 62 may communicate the user selections to the HVAC controller 18, sometimes during a single transmission.", "67]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley/Hague with the user of data packages of Amundson to facilitate setting and 
Regarding claim 9, Hedley teaches communication circuit for enabling communication between a building management system (BMS) device and a BMS network, the communications circuit comprising: a device interface configured to connect the communication circuit to the BMS device via a serial communication link, wherein the communication circuit receives raw data from the BMS device and transmits commands to the BMS device via the device interface; 
[”As one example, a processor may be implemented as a microprocessor, a microcontroller, a DSP, an application specific integrated circuit ( ASIC), discrete logic, or a combination of other types of circuits or logic.”, ¶537] 
 ["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]

a network interface configured to connect the communication circuit to the BMS network,
["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]

  wherein the communication circuit provides data associated with the BMS device to the BMS network and receives commands for the BMS device from the BMS network via the network interface; and 
 [“Getting and setting values”, ¶433]
["The mediator 1102 provides firewall capability by means of the Netfilter packet-filtering subsystem built into the Linux operating system. The Secure Shell (SSH) protocol defines programs that allow users to securely log onto another computer over a network, execute commands remotely, and move files between machines.", ¶444]


a processing circuit configured to: generate an equipment object(common object model, ¶317 )for the BMS device, the equipment object comprising a plurality of attributes associated with the BMS device(setting values such as HVAC set-points, ¶472); 
["system's EEMS abstracts the data from existing and future the company systems into a common object model. This permits uniform processing, presentation and sharing of data among sub-systems.", ¶317]
["The mediator 1102 consumes the utilities ADR Web service, integrating this DR signal into mediator 1102 resident application logic and policies then driving building systems at the facility level like HVAC and lighting into reset, set point changes and dimming and/or turning off selected lighting loads. Mediator.TM. also provides M&V and ADR results via a PDF log FTP or other wise sent to the utility upon request and/or on board configuration. ", ¶472]

generate a mapping(translation of data object , set point of legacy system into object model) that associates the attributes of the equipment object with network objects for the BMS network;
["For connections to existing building automation systems, data rates above the controller may be 100 mb TCP/IP, while data rates below the controller will increase all possible throughputs from the legacy systems.  Data rates below the controller will depend on the actual installed legacy systems.  The mediator 1102 will translate these disparate systems' physical layers, communications protocols and data-network speeds (baud rates) into a high speed IT standards object model.", ¶120]

 populate the attributes of the equipment object with the raw data received from the BMS device via the device interface; and 
["The system 100 will support data retrieval from meters and sub-meters through the mediator 1102, which may serve as a unifying platform for intelligent and connected buildings. The mediator 1102 also can connect to building automation and other building sub-systems, including lighting and security, via its Multi-Protocol Exchange (MPX) platform and framework. ", ¶98]

update the attributes of the equipment object based on the commands received from the BMS network via the network interface in accordance with the mapping.
[“Getting and setting values”, ¶433]
["The mediator 1102 provides firewall capability by means of the Netfilter packet-filtering subsystem built into the Linux operating system. The Secure Shell (SSH) protocol defines programs that allow users to securely log onto another computer over a network, execute commands remotely, and move files between machines.", ¶444]

Hedley does not teach wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.  Hague in the analogous networking arts teaches a method and system for remote control/monitoring a BACNET network. Hague teaches wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.
["FIG. 5 shows an embodiment of a communications module 500 acting as USB "pass through" adapter. The module 500 includes a USB connector 502, designed to extend the USB signals present on the connector 252 to devices external to the enclosure 240 of the controller device (FIG. 2) if desired. This embodiment accommodates the scenario where the host protocol is USB based. This configuration it can be considered as an "extension" or "pass through" module. By providing a USB port 502 for external access it allows a USB device, like a dongle, to be plugged into the module 500 Alternatively the USB connector 502 could be mounted internal to the module for use in applications where the USB device is supplied with the communications module. Electronic circuitry is provided on the communications module to convert electrical and protocol signals from the protocols present on the communications module connector 252, such as logic-level SPI or logic-level SCI, to USB, to allow the communications module 500 to act as a host adapter to USB peripherals. ", ¶56]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley with implementation of the mediator functionality in a dongle or similar packaged devices as taught by Hague. The reason for this modification would be to provide the mediator in a package that is easy to install on appliances and legacy systems.
The combination of Hedley/Hague do not teach generate an equipment object for the BMS device, the equipment object comprising configurable a plurality of attributes associated with the BMS device;
determine, for each attribute of the plurality of attributes of the equipment object, whether to expose the attribute to the BMS network; 

omit a second subset of the plurality of attributes from the mapping in response to a determination to not expose the second subset of the plurality of attributes to the BMS network;
Amundson in the same field of endeavor teaches a remote interface for HVAC device remote control. Amundson teaches generate an equipment object for the BMS device, the equipment object comprising configurable a plurality of attributes associated with the BMS device(parameter data packages represents the parameters of a devices such a thermostat, ¶s abstract, 4) 
[" The configuration parameter data package may include a listing of available configuration parameters for the wireless thermostat, as well as information regarding available parameter values for each of the configuration parameter. The thermostat may subsequently receive selection of one or more available parameter values from the remote device, and in some cases, may in response transmit a second configuration parameter package that is dependent, at least in part, on the received selected parameter value(s).", ¶abstract]
["After the controller transmits the published first configuration parameter data package via the input/output port of the building controller, the controller may receive a selection of a first parameter value from the available parameter values for the first configuration parameter via the input/output port. In some instances, a user may select the first parameter value via the web service, sometimes using a user interface of a remote device such as a mobile phone, tablet computer, laptop computer, personal computer and/or any other device, as desired. The controller may then set the parameter value of the first configuration parameter to the selected first parameter value for use by a control algorithm that is executed during subsequent operation of the building controller. Additionally, after the controller receives the selection of the first parameter value from the available parameter values for the first configuration parameter via the input/output port, the controller may publish a second configuration parameter data package, wherein the second configuration parameter data package may include a second configuration parameter identifier for a second configuration parameter of the building controller and information regarding available parameter values for the second configuration parameter. The controller may transmit the published second configuration parameter data package via the input/output port of the building controller. In some cases, the information regarding available parameter values for the second configuration parameter may be dependent, at least in part, on the received first parameter value.", ¶4]

determine, for each attribute of the plurality of attributes of the equipment object, whether to expose the attribute to the BMS network(user receives a first published package representing the hvac device, user selects certain parameters the values (i.e. setpoints) of selected parameters or additional packages are returned( i.e  exposed) to the user, ¶s29, 44,67)
generate a mapping that associates a first subset of the plurality of attributes of the equipment object with network objects for the BMS network in response to a determination to expose the first subset of the plurality of attributes to the BMS network(user receives a first published package representing the hvac device, user selects certain parameters the values (i.e. setpoints) of selected parameters or additional packages are returned( i.e  exposed) to the user, ¶s29, 44,67) 
omit a second subset of the plurality of attributes from the mapping in response to a determination to not expose the second subset of the plurality of attributes to the BMS network(data parameters not selected by the user are not returned(i.e. omitted) , ¶29, 44, 67)
["Additionally, the HVAC controller 18 may be configured to send and/or receive selected data, configuration information, settings and/or services including software updates from the external web service over the first network 54 and/or second network 58. The data, configuration information, settings and/or services may be sent and/or received automatically, periodically in accordance with a control algorithm, and/or on demand in response to a user request. In some cases, for example, the HVAC controller 18 may be configured to send and/or receive an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like. In some instances, the HVAC controller 18 may be configured to receive one or more user profiles having at least one operational parameter setting that is selected by and reflective of a user's preferences. Additionally, the HVAC controller 18 may be configured to receive local weather data, weather alerts and/or warnings, major stock index ticker data, and/or news headlines over the second network 58. In some cases, the HVAC controller 18 may be configured to publish in a computer readable form a configuration parameter data package, as further described below. These are just some examples.", ¶29]

[“In many cases, the HVAC controller 18 may be configured to publish and transmit at least one additional configuration parameter data package to the remote device 62. The additional configuration parameter data package may be dependent, at least in part, on the selected parameter value associated with a first configuration data package received from the user. For example, the HVAC controller 18 may be configured to select a particular one of a plurality of configurations of the HVAC controller 18 to publish as part of the additional configuration parameter data package in response to the first configuration parameter value selected by the user and received by the HVAC controller 18. In some cases, selection of a particular one of a plurality of configuration parameters of the HVAC controller 18 may depend on one or more rules stored in the memory of the HVAC controller 18. The one or more rules may relate to or define an interdependency between the first configuration parameter value selected by the user and received by the HVAC controller 18 and the additional configuration parameter. In some cases, the one or more rules relating to or defining the interdependency between the available parameter values for the first configuration parameter and an additional configuration parameter may be included in the first configuration parameter package published by the HVAC controller 18 and transmitted to the remote device 62, but this is not required. The HVAC controller 18 may be configured to publish and transmit additional configuration parameter data packages in response to a user's selection(s) associated with a previously published configuration data package until configuration and setup of the HVAC controller 18 is complete.”, ¶44]
["In some cases, the controller of an HVAC controller 18 may publish a first configuration parameter data package in a computer readable form, wherein the first configuration parameter data package includes many or all of the configuration parameters for the HVAC controller 18, and information regarding the available parameter values for each of the configuration parameters. That is, the HVAC controller 18 may deliver many or all of the configuration parameters for the HVAC controller 18 and information regarding the available parameter values for each of the configuration parameters during a single transmission. When so provided, this first configuration package may be received by the remote device 62, whereupon the remote device 62 may endeavor to display the various screens and solicit the various parameter values as dictated by the first configuration parameter data package. Once the user has made the selections set forth in the first configuration parameter data package, the remote device 62 may communicate the user selections to the HVAC controller 18, sometimes during a single transmission.", "67]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley/Hague with the user of data packages of Amundson to facilitate setting and extracting of parameters. The reason for this modification would be to provide a data format that allows for exchange of data with HVAC devices using well known document formats(Amundson ¶39, XML or other common text string based formats)  to represent HVAC devices.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hedley et al US 2010/0286937 and further in view of Hague US 2015/0106447 and Grohman 2010/0179696.

[”As one example, a processor may be implemented as a microprocessor, a microcontroller, a DSP, an application specific integrated circuit ( ASIC), discrete logic, or a combination of other types of circuits or logic.”, ¶537]
 the system on a chip comprising: a device interface configured to connect the system on a chip to the BMS device via a serial communication link; 
 ["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]

a network interface configured to connect the system on a chip to the BMS network; 

["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]
and a processing circuit configured to: update the attribute of an equipment object (common object model, ¶317) in response to a command received from the BMS network via the network interface; 
["system's EEMS abstracts the data from existing and future the company systems into a common object model. This permits uniform processing, presentation and sharing of data among sub-systems.", ¶317]

 [" The system platform may provide the ability to determine required data collection durations and customize this upon request.  System controllers extract data in instances where on-board controllers cannot transmit data.", ¶132]
[“Getting and setting values”, ¶433]
["The mediator 1102 provides firewall capability by means of the Netfilter packet-filtering subsystem built into the Linux operating system. The Secure Shell (SSH) protocol defines programs that allow users to securely log onto another computer over a network, execute commands remotely, and move files between machines.", ¶444]


["The mediator 1102 firewall uses the Netfilter packet-filtering subsystem built into the Linux operating system. It will support the secure shell protocol, which will provide strong authentication and secure communications over insecure networks such as the Internet. SSL will facilitate encrypted transmission of data between Web browsers and Web servers. The IPSec protocol will provide security in network-to-network connections. It will provide access control, data-integrity, authentication and confidentiality for secure private communication across insecure public networks such as the Internet..", ¶117]

Hedley does not teach wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.  Hague in the analogous networking arts teaches a method and system for remote control/monitoring a BACNET network. Hague teaches wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.
["FIG. 5 shows an embodiment of a communications module 500 acting as USB "pass through" adapter. The module 500 includes a USB connector 502, designed to extend the USB signals present on the connector 252 to devices external to the enclosure 240 of the controller device (FIG. 2) if desired. This embodiment accommodates the scenario where the host protocol is USB based. This configuration it can be considered as an "extension" or "pass through" module. By providing a USB port 502 for external access it allows a USB device, like a dongle, to be plugged into the module 500 Alternatively the USB connector 502 could be mounted internal to the module for use in applications where the USB device is supplied with the communications module. Electronic circuitry is provided on the communications module to convert electrical and protocol signals from the protocols present on the communications module connector 252, such as logic-level SPI or logic-level SCI, to USB, to allow the communications module 500 to act as a host adapter to USB peripherals. ", ¶56]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley with implementation of the mediator functionality in a dongle or similar packaged devices as taught by Hague. The reason for this modification would be to provide the mediator in a package that is easy to install on appliances and legacy systems.
The combination of Hedley/Hague do not teach generate an equipment object representing the BMS device, the equipment object comprising a plurality of attributes representing a plurality of points of the BMS device; determine whether to expose an attribute of (¶s 81 character strings representing the device ) 
[" Each device may include character string representations of its alarms, parameter, feature, user messages, etc. encoded in all supported languages and stored in the NVM 320. Additionally, the UI/G 250 may locally store names of supported alarms, parameter and feature sets in one or all supported languages. Local storage advantageously reduces the amount of traffic on the network and facilitates quicker interfacing with the user..", ¶81] 


determine whether to expose an attribute of the equipment object to the BMS network(parameters determined not to be in the preloaded set are not published(i.e. exposed) while those in the preloaded set are published, ¶66,67, 103)
map the attribute of the equipment object to a network object for the BMS network in response to a determination to expose the attribute of the equipment object to the BMS network (parameters determined not to be in the preloaded set are not published(i.e. exposed) while those in the preloaded set are published, ¶66,67, 103)
omit the attribute of the equipment object from a subset of the plurality of attributes mapped to corresponding network objects for the BMS network in response to a determination to not expose the attribute of the equipment object to the BMS network( parameters determined not to be in the preloaded set are not published(i.e. exposed) while those in the preloaded set are published, ¶66,67, 103)
["In some cases, the replacement system device 410 may replace a UI 240. The replacement UI 240 may include feature or parameter data associated with the demand unit 155. The feature or parameter data may include, e.g., parameter values, definitions and strings associated with operation of the demand unit 155. The feature or parameter data held by the replacement UI 240 may provide updates to functionality provided by the demand unit 155, e.g.", ¶66]
["The aSC 230a may be configured to publish a first message to the demand unit 155 instructing the demand unit 155 to publish at least some of the feature or parameter data stored thereby when the replacement UI 240 is installed in the system 100. In various embodiments, the first message is published during a commissioning process of the system 100. In some cases, the aSC 230a is configured to instruct the demand unit 155 to publish only those feature or parameter data not preloaded on the replacement UI 240. The aSC 230a may publish one or more messages instructing the replacement UI 240 to publish the preloaded data so the demand unit 155 can determine those features or parameter data not included in the preloaded data set.", ¶67]
["In the Parameter_Scan state, the active subnet controller, e.g., the aSC 230a, may direct all devices 410 via bus messages to publish current values of some or all of their locally stored parameters. The publishing may include an indication of whether the queried device 410 is enabled or disabled. The queries may be generated sequentially, once per queried parameter, and may result in a separate response from the queried device 410 to each query. The SC 230 may then relay the responses to the UI 240 or UI/G 250, as applicable. The UI 240 or UI/G 250 may then update its memory to reflect the status of the latest parameter values.", ¶103]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley/Hague with the user of data packages of Grohman to facilitate setting and extracting of parameters. The reason for this modification would be to extract certain data from HVAC devices.
Regarding claim 9, Hedley teaches communication circuit for enabling communication between a building management system (BMS) device and a BMS network, the communications circuit comprising: a device interface configured to connect the communication circuit to the BMS device via a serial communication link, wherein the communication circuit receives raw data from the BMS device and transmits commands to the BMS device via the device interface; 
[”As one example, a processor may be implemented as a microprocessor, a microcontroller, a DSP, an application specific integrated circuit ( ASIC), discrete logic, or a combination of other types of circuits or logic.”, ¶537] 
 ["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]

a network interface configured to connect the communication circuit to the BMS network,
["The mediator 1102 design is based on open systems and technologies, including the Linux Operating System, standard RS-232 and RS-485 communication ports, Dallas 1-Wire bus ports, 10/100 base TX Ethernet connectivity, support for a wide range of TCP/IP related protocols including UDP, TCP, SMTP, IP, FTP, HTTP, HTTPS, SNMP and more.  The mediator 1102 supports data retrieval by communicating wired or wirelessly to the meter/sub-meters and via more than 65 protocol drivers that the mediator 1102 supports. ", ¶301]

  wherein the communication circuit provides data associated with the BMS device to the BMS network and receives commands for the BMS device from the BMS network via the network interface; and 
 [“Getting and setting values”, ¶433]
["The mediator 1102 provides firewall capability by means of the Netfilter packet-filtering subsystem built into the Linux operating system. The Secure Shell (SSH) protocol defines programs that allow users to securely log onto another computer over a network, execute commands remotely, and move files between machines.", ¶444]


a processing circuit configured to: generate an equipment object(common object model, ¶317 )for the BMS device, the equipment object comprising a plurality of attributes associated with the BMS device(setting values such as HVAC set-points, ¶472); 
["system's EEMS abstracts the data from existing and future the company systems into a common object model. This permits uniform processing, presentation and sharing of data among sub-systems.", ¶317]
["The mediator 1102 consumes the utilities ADR Web service, integrating this DR signal into mediator 1102 resident application logic and policies then driving building systems at the facility level like HVAC and lighting into reset, set point changes and dimming and/or turning off selected lighting loads. Mediator.TM. also provides M&V and ADR results via a PDF log FTP or other wise sent to the utility upon request and/or on board configuration. ", ¶472]

(translation of data object , set point of legacy system into object model) that associates the attributes of the equipment object with network objects for the BMS network;
["For connections to existing building automation systems, data rates above the controller may be 100 mb TCP/IP, while data rates below the controller will increase all possible throughputs from the legacy systems.  Data rates below the controller will depend on the actual installed legacy systems.  The mediator 1102 will translate these disparate systems' physical layers, communications protocols and data-network speeds (baud rates) into a high speed IT standards object model.", ¶120]

 populate the attributes of the equipment object with the raw data received from the BMS device via the device interface; and 
["The system 100 will support data retrieval from meters and sub-meters through the mediator 1102, which may serve as a unifying platform for intelligent and connected buildings. The mediator 1102 also can connect to building automation and other building sub-systems, including lighting and security, via its Multi-Protocol Exchange (MPX) platform and framework. ", ¶98]

update the attributes of the equipment object based on the commands received from the BMS network via the network interface in accordance with the mapping.
[“Getting and setting values”, ¶433]
["The mediator 1102 provides firewall capability by means of the Netfilter packet-filtering subsystem built into the Linux operating system. The Secure Shell (SSH) protocol defines programs that allow users to securely log onto another computer over a network, execute commands remotely, and move files between machines.", ¶444]

Hedley does not teach wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.  Hague in the analogous networking arts teaches a method and system for remote control/monitoring a BACNET network. Hague teaches wherein the system on a chip is configured to be installed on or within the BMS device or physically coupled with the BMS device.
["FIG. 5 shows an embodiment of a communications module 500 acting as USB "pass through" adapter. The module 500 includes a USB connector 502, designed to extend the USB signals present on the connector 252 to devices external to the enclosure 240 of the controller device (FIG. 2) if desired. This embodiment accommodates the scenario where the host protocol is USB based. This configuration it can be considered as an "extension" or "pass through" module. By providing a USB port 502 for external access it allows a USB device, like a dongle, to be plugged into the module 500 Alternatively the USB connector 502 could be mounted internal to the module for use in applications where the USB device is supplied with the communications module. Electronic circuitry is provided on the communications module to convert electrical and protocol signals from the protocols present on the communications module connector 252, such as logic-level SPI or logic-level SCI, to USB, to allow the communications module 500 to act as a host adapter to USB peripherals. ", ¶56]
It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley with implementation of the mediator functionality in a dongle or similar packaged devices as taught by Hague. The reason for this modification would be to provide the mediator in a package that is easy to install on appliances and legacy systems.
The combination of Hedley/Hague do not teach generate an equipment object for the BMS device, the equipment object comprising configurable a plurality of attributes associated with the BMS device;
determine, for each attribute of the plurality of attributes of the equipment object, whether to expose the attribute to the BMS network; 
generate a mapping that associates a first subset of the plurality of attributes of the equipment object with network objects for the BMS network in response to a determination to expose the first subset of the plurality of attributes to the BMS network; 
omit a second subset of the plurality of attributes from the mapping in response to a determination to not expose the second subset of the plurality of attributes to the BMS network;
Grohman in the same field of endeavor teaches a remote interface for HVAC device remote control. Grohman teaches generate an equipment object for the BMS device, the equipment object comprising configurable a plurality of attributes associated with the BMS device(¶s 81 character strings representing the device ) 
[" Each device may include character string representations of its alarms, parameter, feature, user messages, etc. encoded in all supported languages and stored in the NVM 320. Additionally, the UI/G 250 may locally store names of supported alarms, parameter and feature sets in one or all supported languages. Local storage advantageously reduces the amount of traffic on the network and facilitates quicker interfacing with the user..", ¶81] 


determine, for each attribute of the plurality of attributes of the equipment object, whether to expose the attribute to the BMS network( parameters determined not to be in the preloaded set are not published(i.e. exposed) while those in the preloaded set are published, ¶66,67, 103)
generate a mapping that associates a first subset of the plurality of attributes of the equipment object with network objects for the BMS network in response to a determination to expose the first subset of the plurality of attributes to the BMS network( parameters determined not to be in the preloaded set are not published(i.e. exposed) while those in the preloaded set are published, ¶66,67, 103)
omit a second subset of the plurality of attributes from the mapping in response to a determination to not expose the second subset of the plurality of attributes to the BMS network( parameters determined not to be in the preloaded set are not published(i.e. exposed) while those in the preloaded set are published, ¶66,67, 103)
["In some cases, the replacement system device 410 may replace a UI 240. The replacement UI 240 may include feature or parameter data associated with the demand unit 155. The feature or parameter data may include, e.g., parameter values, definitions and strings associated with operation of the demand unit 155. The feature or parameter data held by the replacement UI 240 may provide updates to functionality provided by the demand unit 155, e.g.", ¶66]
["The aSC 230a may be configured to publish a first message to the demand unit 155 instructing the demand unit 155 to publish at least some of the feature or parameter data stored thereby when the replacement UI 240 is installed in the system 100. In various embodiments, the first message is published during a commissioning process of the system 100. In some cases, the aSC 230a is configured to instruct the demand unit 155 to publish only those feature or parameter data not preloaded on the replacement UI 240. The aSC 230a may publish one or more messages instructing the replacement UI 240 to publish the preloaded data so the demand unit 155 can determine those features or parameter data not included in the preloaded data set.", ¶67]
["In the Parameter_Scan state, the active subnet controller, e.g., the aSC 230a, may direct all devices 410 via bus messages to publish current values of some or all of their locally stored parameters. The publishing may include an indication of whether the queried device 410 is enabled or disabled. The queries may be generated sequentially, once per queried parameter, and may result in a separate response from the queried device 410 to each query. The SC 230 may then relay the responses to the UI 240 or UI/G 250, as applicable. The UI 240 or UI/G 250 may then update its memory to reflect the status of the latest parameter values.", ¶103]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Hedley/Hague with the user of data packages of Grohman to facilitate setting and extracting of parameters. The reason for this modification would be to extract certain data from HVAC devices.

Applicant Remarks
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new grounds of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues the prior cited references do not teach the determination of whether to or not to expose an attribute of an object. The examiner contends that newly cited Amundson teaches such amendments. Furthermore Grohman as additionally cited also teaches to exposure i.e. publish certain attributes of an HVAC device representation. 

Prior Art Cited But Not Used in Rejection

US 2017/0093915 - METHODS AND APPARATUS TO FACILITATE END-USER DEFINED POLICY MANAGEMENT. Ellis teaches a tag policy to allow control over which parameter are published such control allows owners to prevent private data parameters of smart home network devices from being published


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2456